Citation Nr: 0510950	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for throat cancer, nasal 
cancer, basal cell cancer, cancer of the saliva gland, and 
Hodgkin's disease, all claimed as due to exposure to 
radiation.




ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from September 1955 to June 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 RO decision which denied service 
connection for throat cancer, nasal cancer, basal cell 
cancer, cancer of the saliva gland, and Hodgkin's disease.  


FINDING OF FACT

Throat cancer, nasal cancer, basal cell cancer, cancer of the 
saliva gland, and Hodgkin's disease were not present in 
service, were not manifested within one year of separation 
from service and are not related to such service or any event 
therein.


CONCLUSION OF LAW

Throat cancer, nasal cancer, basal cell cancer, cancer of the 
saliva gland, and Hodgkin's disease were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
sent in 2002 and in the January 2004 statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
Under the circumstances of the case, VA examinations are not 
necessary.  Service and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection for throat cancer, nasal cancer, basal 
cell cancer, cancer of the saliva gland, and Hodgkin's 
disease, all claimed as due to exposure to radiation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty in the Air Force from 1955 
to 1959.  Although his military occupational specialty 
indicates that he served as a radar operator, his service 
medical records are negative for any type of cancer or 
Hodgkin's disease during service or within the presumptive 
period after service.  In connection with the current claims, 
the RO attempted to develop the evidence to see if any such 
radiation exposure could be verified; however, the service 
department was unable to verify any radiation exposure.  The 
Court of Appeals for Veteran's Claims has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) 
(citing The Microwave Problem, Scientific American, September 
1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  As there is no proven 
exposure to ionizing radiation in service as contemplated by 
38 C.F.R. § 3.309(d), the presumptive provisions of the law 
for specified diseases, including various cancers, referred 
to therein are not for application.  See 38 C.F.R. § 3.311.  

While the presumptive provisions of the law for radiation 
exposed veterans are not for application in this case, it 
remains for consideration whether service connection can be 
granted via direct incurrence or the presumptions accorded 
for certain diseases manifested within one year of service, 
or whether the diseases are otherwise shown to be related to 
service.  In this regard, the first medical evidence of the 
existence of any of the claimed conditions is from 1990, over 
30 years after service.  Private medical records dated in 
January 1990 (which possibly should be January 1991) show 
that the veteran was diagnosed with Stage IA lymphocyte 
predominant Hodgkin's disease of the left anterior cervical 
triangle.  Following a course of radiation therapy, it was 
indicated in March 1991 that there was no further evidence of 
disease.  Subsequent medical records note mild postradiation 
side effects, but no further evidence of disease.  Records 
from as late as 2001 continue to show no evidence of disease.

Private medical records dated in 1998 show that the veteran 
was diagnosed with biopsy-proven basosquamous cell carcinoma 
of the mucosal portion of the right alar rim in April 1998.  
He underwent Mohs' surgical extirpation of the tumor followed 
by secondary intention healing on April 20, 1998, and in 
August 1998 it was indicated that the wound had healed nicely 
and there was no evidence of recurrence of his tumor.  
Records from September 1998 show post-operative changes 
compatible with resection of the left parotid gland, and it 
was reported that he was experiencing left trigeminal 
neuralgia.  

In a letter received in September 2002, Dr. Larry B. Pickford 
stated that he had treated the veteran from 1988 to 1998.  He 
reported that the veteran was found to have parotid gland 
cancer and underwent extensive surgery and post-operative 
radiation therapy to treat the condition.  Dr. Pickford 
stated that the veteran was essentially cured of his cancer 
with no evidence of recurrent disease ten years afterwards.  
However, he had experienced complications from the radiation 
therapy 


which included neurosensory hearing loss and trigeminal 
neuralgia on the left side that had remained an ongoing 
problem.  

Upon consideration of the above evidence, the Board finds 
that service connection is not warranted for any of the 
claimed conditions.  The veteran's service medical records 
are negative for the claimed conditions during service or 
within the presumptive time period following service.  Post-
service medical records do not show treatment for any of the 
claimed conditions until over 30 years after service, and the 
medical evidence of record does not suggest a link between 
any of the claimed conditions and the veteran's military 
service to include possible exposure to microwaves.  

The veteran has asserted that he has the claimed conditions 
and that such are related to his military service.  However, 
the veteran is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence which suggests 
that any of the conditions are currently present and are 
related to military service, service connection is not 
warranted.

The Board finds that a VA examination with opinion is not 
warranted for these claims, as there is no competent medical 
evidence which indicates that any of the claimed conditions 
currently exist and are the result of any event, injury, or 
disease occurring in service.  There are no proven predicate 
facts upon which a doctor could make a competent medical 
opinion on any relationship between the claimed conditions 
and service.  See 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the claims for 
service connection.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for throat cancer, nasal cancer, basal 
cell cancer, cancer of the saliva gland, and Hodgkin's 
disease, all claimed as due to exposure to radiation, is 
denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


